Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Title of the application has been amended as follows:
- - PLUG-IN CONNECTOR SYSTEM WITH PLURAL TWO-PART ENCODING DEVICES THAT ARE ROTATABLE TO DISCRETE POSITIONS - - 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 1) A plug-in connector system, comprising: a first plug-in connector part and a second plug-in connector part, which are connectable to one another in a plug-in manner along a plug-in direction; and an encoding device having a first encoding part connectable to the first plug-in connector part and a second encoding part connectable to the second plug-in connector part, wherein the first encoding part and the second encoding part are arrangeable together on the second plug-in connector part in a pre-assembly position and the first encoding part is configured to connect with the first plug-in connector part during connecting of the first plug- in connector part and the second plug-in connector part and to 
(Claim 14) A method for encoding a plug-in connector system having a first plug-in connector part and a second plug-in connector part which are connectable to one another in a plug-in manner along a plug-in direction, comprising: arranging together a first encoding part and a second encoding part of an encoding device on the second plug-in connector part in a pre-assembly position so as to connect the first plug-in connector part and the second plug-in connector part to each other, the first encoding part entering into a connection with the first plug-in connector part during connection of the first plug-in connector part and the second plug-in connector part to each other, the first encoding part remaining on the first plug-in connector part during detaching of the first plug-in connector part and the second plug-in connector part from each other, wherein one of the second plug-in connector part and the second encoding part has a locking section and an insertion opening and an other of the second plug-in connector part and the second encoding part has a locking element, and wherein for connecting the second encoding part to the second plug-in connector part, the locking element is guided through the insertion opening along the plug-in direction and the locking element is brought into form-fitting engagement with the locking section by rotation of the second encoding part and the second plug-in connector part relative to one another.
(Claim 15) is allowed due to rewriting the allowable subject matter of claim 9 into independent form and including all of the subject matter of base claim 1.
(Claim 16) is allowed due to rewriting the allowable subject matter of claim 12 into independent form and including all of the subject matter of base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments, see Page 10 of 15, lines 18-16 through Page 11 of 15, lines 1-20, filed in the Remarks dated 09/06/2021, with respect to 102(a)(1) rejection of independent claims 1 and 14 have been fully considered and are persuasive.  The 102(a)(1) rejection of independent claims 1 and 14 have been withdrawn.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813.  The examiner can normally be reached on M-F 8:30a.m.-5:00p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        09/13/2021